Title: From George Washington to Arthur Lee, 20 November 1780
From: Washington, George
To: Lee, Arthur


                        

                            
                            Sir,
                            Head Quarters Passaic Falls 20th Novr 1780
                        
                        I am much obliged to you for the suggestion which you do me the favour to make in your Letter of the 11th, as
                            I shall at all times be for any others which may occur to you conducive to the public service.
                        I am so entirely convinced of the absolute necessity of a large and immediate foreign aid of money, to the
                            continuance of the war, that I should be happy to do any thing I could with propriety to promote it. I impart to you in
                            confidence, that I have in the most explicit manner given my Sentiments on this head to the Minister of France here; and
                            if my Opinion can have any influence with the Court of Versailles, I imagine it will be known through this channel—A more
                            direct communication might appear an intrusion and an interference in matters out of my province. I am happy to hear
                            Congress have this important object under consideration.
                        I persuade myself they will urge it with all the emphasis in their power and in the form most likely to
                            succeed—If there should be any thing by which I could contribute to the success of the application, I should certainly
                            think it my duty to give all the aid in my power. I have the honor to be sincerely & with real respect &
                            esteem Sir, Yr Most Obedt & Hble Servt
                        
                            Go: Washington
                        
                    